Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2021 has been entered.
 



Reason(s) For Allowance
1.	Claims 1-2, 5-10, 12 and 14-21 are allowed. 
	The Following is an examiner’s statement of reasons for allowance
In regards to independent claims, Kariniemi, Siminoff nor any other prior art of record teaches determining whether both first data from a first sensor of the plurality of sensors and second data from a second sensor of the plurality of sensors are indicative of matching changes in the position of the object relative to the security device, wherein determining whether both first data from the first sensor and second data from the second sensor are indicative of matching changes in the position of the object relative to the security device comprises determining whether the first sensor detected a change in the position of the object more than a predetermined period of time before the second sensor detected the change in the position of the object. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907.  The examiner can normally be reached on Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OMEED ALIZADA/Primary Examiner, Art Unit 2685